NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLIED TECI'INOLOGY GROUP, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee,
and
MONSTER GOVERNMENT SOLUTIONS, LLC,
Defendan,t-Appellee.
2010-513l
Appeal from the United Stat;es Court of Federal
Claims in case no. 10-CV-120, Judge Thomas C. Wheeler.
ON MOTION
ORDER
Monster Government Solutions, LLC moves without
opposition for leave to intervene
The court notes that M0nster intervened in the trial
court on the side of the defendant Thus, Monster should

ALLIED TECHNOLOGY V. US 2
be listed in the court's caption as a defendant-appellee
and the motion to intervene in this court is unnecessary
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is denied as moot. The revised official
caption is reflected above.
FOR THE COURT
JUL 1 5 mm /3/Jan H0rba1y
Date J an H0rbaly
Clerk
cc: Jacob B .PankoWski, Esq.
Frederick W. Claybrook, Jr.,' Esq.
Michael N. O’Connell, Jr., Esq.
s20 FlLED
U.S. CDURT OF APF’EAl.S FOR
ms FEDERAL ClRCUlT
JUL 1 6201u
JANHoRsALv
ama